The Court,


Gilpin, C. J.,

charged the jury. In accordance with the evidence which was not disputed, that it was an accommodation note for the benefit alone of the makers of it, as was known to the plaintiff at the time when he received it from Woolston, and that if the transaction was devised and. resorted to by them for the purpose of evading the statute and concealing and disguising a loan of money, to be repaid at what would practically amount to a higher rate of interest than six per cent, on the sum received by Woolston on the sale of the bond, it would be a contract for the loan of money at a usurious rate of interest, and would be void under the statute, and the plaintiff could not recover upon it. But if, on the contrary, they should be satisfied from the evidence that it was a bona fide sale of the State bond referred to, by the plaintiff to Woolston, although he knew that the latter intended to sell it immediately at whatever price or rate of discount he could obtain for it, and not a loan in fact under the cover and disguise of such a pretended sale of it merely, it would not be a loan of money, and the action would lie and the plaintiff would be entitled to recover the amount of the note with interest.
The plaintiff had a verdict.